Citation Nr: 0842608	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from February 1944 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in connection with this case.  The hearing was 
scheduled and held in November 2007.  The veteran testified 
at that time and the hearing transcript is of record.  The 
veteran also requested a Travel Board hearing.  The hearing 
was scheduled and subsequently held in November 2008.  The 
veteran and his friend testified before the undersigned 
Acting Veterans Law Judge (AVLJ) and the hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The veteran in this case contends that his bilateral hearing 
loss is related to service.  In particular, the veteran 
asserts that he sustained bilateral hearing loss during boot 
camp as a result of time spent on the firing range without 
hearing protection.  Following completion of boot camp, the 
veteran stated that he was assigned as a crew member to a 
transport plane, but that the plane was poorly insulated and 
noisy.  

The veteran also reported that he experienced hearing loss 
continuously since his discharge from service.  The Board has 
reviewed the evidence of record, and regrettably, a remand is 
required for additional evidentiary development.  
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in July 
2007.  The examiner reviewed the veteran's claims file.  
Following the completion of a puretone audiometric 
examination, the examiner concluded that it was less likely 
as not (less than 50/50 probability) that the veteran's 
hearing loss was the result of his in-service noise exposure.  
In support of this contention, the audiologist noted that the 
first evidence of audiometric testing was approximately 60 
years after discharge from service.  The audiologist also 
pointed out that the veteran had a post-service history of 
recreational noise exposure (e.g., hunting and woodworking) 
and that these activities were done without the benefit of 
hearing protection.

A careful review of the examination report, however, revealed 
that the examiner failed to address the veteran's complaints 
of continuous hearing loss since discharge from service when 
providing the aforementioned opinion.  As such, the Board 
finds the July 2007 VA examination report to be inadequate 
for evaluation purposes.  

The RO should return the veteran's claims file to the VA 
examiner who conducted the July 2007 VA examination.  If this 
examiner is available, the examiner is asked to provide an 
addendum in which she discusses the veteran's complaints of 
continuous hearing loss since discharge from service.  In 
light of the veteran's November 2008 testimony in which he 
stated that he was treated for hearing loss shortly after 
discharge from service, but that these private treatment 
records were destroyed in a fire, the examiner is asked to 
indicate the extent to which such information would change 
the opinion expressed at the time of the July 2007 VA 
examination, if at all.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should send the veteran's 
claims folder to the examiner who 
conducted the July 2007 VA examination, or 
if the examiner is no longer available, a 
suitable replacement, to request that he 
or she prepare an addendum to the report.  
The veteran need not be re-examined unless 
an examination is deemed necessary.  If an 
examination is deemed necessary, an 
audiological evaluation must be performed.  
The claims files should be made available 
to and reviewed by the examiner.  

The examiner must acknowledge and discuss 
the veteran's report of continuous hearing 
loss since discharge from service.  The 
examiner must also consider the veteran's 
November 2008 testimony that he was 
treated for hearing loss within one year 
after discharge from service, but that 
these private treatment records were 
destroyed in a fire, the examiner must 
opine whether it is at least as likely as 
not that the veteran's hearing loss had 
its onset in service or is related to his 
in-service acoustic trauma.  In offering 
this assessment, the examiner must 
acknowledge the veteran's lay report 
regarding the continuity of his impaired 
hearing.  The examiner must provide a 
complete rationale for any stated opinion 
in a legible report.

2.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

